UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                              17-CV-1262
                                                        DECISION & ORDER
 ANGELICA L. PARKS, et al.,

               Defendants.



       On December 5, 2017, the plaintiff commenced this action to foreclose a real

property mortgage. Docket Item 1. On June 1, 2018, the plaintiff moved for summary

judgment and to amend the caption, Docket Item 12, and on June 5, 2018, this Court

referred this case to United States Magistrate Judge Jeremiah J. McCarthy for all

proceedings under 28 U.S.C. § 636(b)(1)(A) and (B), Docket Item 17. On October 4,

2018, Judge McCarthy issued a Report, Recommendation and Order ("R&R") granting

the plaintiff's motion to the extent it seeks to amend the caption but recommending that

the motion otherwise be denied. Docket Item 22. The parties did not object to the R&R,

and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R. Based on that review and the absence of any

objections, the Court accepts and adopts Judge McCarthy's recommendation to deny

the plaintiff’s motion for summary judgment, fees, and costs. Because Judge McCarthy

granted the non-dispositive motion to amend the caption and no party has challenged

that decision, there is no need for this Court to address that issue.

         For the reasons stated above and in the R&R, the plaintiff's motion for summary

judgment and to amend the caption, Docket Item 12, is DENIED in part. More

specifically, the motion for summary judgment and for attorney’s fees and costs is

denied. The case is referred back to Judge McCarthy for further proceedings consistent

with the referral order of June 5, 2018, Docket Item 17.



         SO ORDERED.

Dated:         November 5, 2018
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
